—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered October 5, 1999, which, in a products liability action by a worker against a manufacturer, granted third-party defendant employer’s motion for summary judgment dismissing the manufacturer’s third-party complaint, unanimously affirmed, without costs.
The third-party action was properly dismissed upon a record establishing that plaintiff did not sustain a grave injury within *224the meaning of Workers’ Compensation Law § 11. He is currently employed and licensed to operate a motor vehicle. The injury to plaintiffs left eye resulted in corrected visual acuity of 20/40 in that eye. Plaintiffs right eye was uninjured and is 20/20. Under the circumstances, the grave injury requirement that blindness be “total” has not been met. We have considered third-party plaintiffs other arguments and find them to be unavailing. Concur — Tom, J. P., Ellerin, Lerner, Andrias and Saxe, JJ.